Order of May 28, 2015 Withdrawn; Order filed July 14, 2015




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00106-CR
                                   ____________

                            JOE GRACIA, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 177th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1434158

                                     ORDER

      On May 28, 2015, this court directed the Harris County District Clerk to file
a supplemental clerk’s record containing the trial court’s judgment. The District
Clerk subsequently informed this court that the trial court’s order was contained in
the clerk’s record filed May 20, 2015. Therefore, we withdraw the court’s order of
May 28, 2015.

                                             PER CURIAM